Motion Granted and Order filed May 21, 2015




                                       In The

                     Fourteenth Court of Appeals
                               NO. 14-15-00279-CV


                       LOREN ROSE JEREMY, Appellant

                                          V.

                    NICHOLAS DUSAN JEREMY, Appellee


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-FD-0084

                                      ORDER

      On May 6, 2015, appellant, who is appearing pro se, filed a timely motion in
this court challenging the trial court’s April 29, 2015, ruling sustaining a contest to
her affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). When a motion to
review the trial court’s ruling on indigence is filed, the trial court clerk and the
court reporter must prepare, certify, and file the record of the hearing on the
contest to the claim of indigence within three days after the motion is filed. See
Tex. R. App. P. 20.1(j)(3). The trial court clerk filed a supplemental clerk’s record
on April 30, 2015. No hearing record has been filed.
         Under the unambiguous language of Rule 20.1(j), if the appellate court does
not deny a motion under Rule 20.1(j) within 10 days after the motion is filed, this
motion is granted by operation of law. Tex. R. App. P. 20.1(j)(4). Even if the trial
court clerk and the court reporter prepare, certify, and file the hearing record within
three days after the motion is filed, the appellate court has less than a week to
review the record and rule on the merits of the motion. If the trial court clerk and
the court reporter file the hearing record after this deadline but within 10 days after
the filing of the motion, this court has a very short time to rule on the merits. If the
trial court clerk and court reporter do not file the hearing record within 10 days
after the filing of the motion this court has no ability to review the merits of the
motion, and the motion is granted by operation of law regardless of whether the
motion has merit. Tex. R. App. P. 20.1(j)(4). This new rule places a heavy burden
on the trial court clerk and the court reporter to act expeditiously in preparing,
certifying, and filing the hearing record. If they fail to do so, then under the
applicable procedure, this court has no ability to review the merits of the motion.

         No hearing record was filed. More than 10 days have passed since the
motion was filed and appellant’s motion was granted by operation of law.
Accordingly, appellant may proceed on appeal without the advance payment of
costs.

         Therefore, we ORDER the Galveston County District Clerk, the official
court reporter Mary Kathryn Piper, and the court reporter, Ronald F. Vella, to
prepare, certify, and file the appellate record without the advance payment of costs.
See Tex. R. App. P. 20.1(k). The record will be due in this court 30 days from the
date of this order.

                                       PER CURIAM

Panel consists of Justices Christopher, Brown and Wise.